Citation Nr: 0020909	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  00-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2.  Entitlement to service connection for cardiovascular 
disease secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant had active service from September 1958 to 
December 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for nicotine dependence and for cardiovascular 
disease secondary to nicotine dependence.
issue is not before the Board for appellate review at this 
time.  

In a substantive appeal submitted in January 2000, the 
veteran requested a hearing before the Board.  That hearing 
was scheduled in June 2000.  The veteran failed to appear for 
the scheduled hearing.


FINDINGS OF FACT

1.  The veteran's claims for service connection for nicotine 
dependence and for cardiovascular disease secondary to 
nicotine dependence were received after June 9, 1998.

2.  There is no competent medical evidence that nicotine 
dependence was diagnosed in service or that it is currently 
diagnosed.

3.  There is no competent evidence that the veteran's 
cardiovascular disease was diagnosed in service or within a 
year of separation from service.


CONCLUSIONS OF LAW

1.  The veteran has not established a well-grounded claim 
that nicotine dependence was manifested in service, and the 
claim is without legal merit.  38 U.S.C.A. §§ 1103, 1131, 
5107(a) (West 1991 and Supp. 2000).

2.  The veteran has not established a well-grounded claim 
that cardiovascular disease secondary to nicotine dependence 
was manifested in service or within an applicable presumptive 
period thereafter, and the claim is without legal merit. 
38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for nicotine dependence resulting from tobacco use 
in service, and is also entitled to service connection for 
cardiovascular disease resulting from use of tobacco 
secondary to nicotine dependence.

Initially, the Board notes that legislation has been enacted 
that directly addresses the veteran's claims.  The Veterans 
Benefits Act of 1998, enacted as Subtitle B of Pub. L. No. 
105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 
and 1131 to prohibit the payment of VA compensation for 
disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed 
thereafter.  Then, in Pub. L. No. 105-206, § 9014, 112 Stat. 
865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  Rather 
than amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
created a new statutory provision, 38 U.S.C.A. § 1103, which 
provides, in pertinent part, as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, the provision bars an award of service connection for a 
disability arising long after service based upon a finding 
that such disability was caused by tobacco use during 
service.  38 U.S.C.A. § 1103(a).  However, the provision also 
specifies that it does not preclude establishment of service 
connection based upon a finding that a disease or injury 
(even if tobacco-related) became manifest or was aggravated 
during active service or became manifest to the requisite 
degree of disability during any applicable presumptive period 
specified in 38 U.S.C.A. §§ 1112 or 1116.  

The Board notes that, by its terms, 38 U.S.C.A. § 1103 
applies only to claims filed after June 9, 1998.  The veteran 
was notified, by a July 1999 rating decision, that his claims 
of entitlement to service connection for nicotine dependence 
and for a cardiovascular disorder secondary to nicotine 
dependence were filed after enactment of 38 U.S.C.A. § 1103, 
and were precluded by law.  The veteran argues that his 
claims are not precluded by 38 U.S.C.A. § 1103, and argues 
that the claims were filed prior to June 9, 1998.  

The evidence of record discloses that, in an application for 
compensation submitted in February 1998, the veteran sought 
service connection for a bilateral knee condition, a 
bilateral foot/ankle condition, a bilateral hip condition, 
and a right hand/wrist condition.  By a statement dated in 
early August 1998, and submitted to VA in mid-August 1998, 
the veteran stated:

I want to amend my claim filed 23 Feb 98 
(Rcv'd by VA 19 MAR 98) to include the 
CARDIOVASCULAR DISEASE I have been 
diagnosed with as being secondary to 
tobacco and nicotine addiction that I 
acquired as a result of my active duty 
and the cigarettes put in the C-RATIONS.

In a statement filed in July 1999, the veteran requested that 
his claim for service connection for nicotine dependence be 
reviewed under the laws in effect when he submitted his 
original claim for service connection connection, dated in 
February 1998, received by VA in March 1998.  

In an August 1999 request for assistance, submitted to a 
member of Congress, the veteran stated that he had intended 
to include a claim for disability due to nicotine dependence 
when he prepared the February 1998 claim, and he further 
stated that he had advised the service organization 
representative of his desire to submit that claim, but the 
representative failed to include it in the disorders listed 
on the claim.  

By a statement of the case issued in December 1999, the 
veteran was advised that 38 U.S.C.A. § 1103 governed his 
claims.  The Board agrees.  Although the veteran, in August 
1998, requested that his claim for compensation, received in 
March 1998, be "amended" to include the claims for nicotine 
dependence and for cardiovascular disease secondary to 
nicotine dependence, the additional claims submitted in 
August 1998 were new claims unless the claim for compensation 
dated in February 1998 and submitted in March 1998 reasonably 
raises or implies the claims later formally submitted in 
August 1998. 

The Board notes that VA must read a veteran's claims and 
documents in a liberal manner to identify and adjudicate all 
reasonably raised claims.  Shockley v. West, 11 Vet. App. 
208, 214 (1998) (citing EF v. Derwinski, 1 Vet. App. 324 
(1991)).  In this case, the Board finds that the veteran's 
March 1998 claims for service connection for bilateral knee, 
bilateral foot/ankle, bilateral hip, and right hand/wrist 
disorders, no matter how broadly construed, simply do not 
raise any stated or implied claim for service connection for 
nicotine dependence or for a cardiovascular disorder due to 
nicotine dependence.  

The Board finds that the veteran's claims may be reviewed 
only under the provisions applicable in August 1998, when the 
veteran's claims for nicotine dependence and cardiovascular 
disease secondary to nicotine dependence were actually 
received.  The provisions in effect at that time do not 
preclude payment of compensation for tobacco-related 
disabilities that are manifested or aggravated during service 
or are manifested to a compensable degree during any 
applicable presumptive period following service.

Having determined that 38 U.S.C.A. § 1103 governs the claims 
before the Board on appeal, the Board must consider whether 
the veteran has raised any claim which falls with the 
exception specified in 38 U.S.C.A. § 1103(b).  The Board will 
therefore consider whether the veteran has established a 
well-grounded claim of entitlement to service connection for 
nicotine dependence or cardiovascular disease under that 
exception.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records do not reveal that the veteran was 
diagnosed with heart disease or nicotine dependence during 
his active service or within one year thereafter.  The 
veteran's blood pressure was 110/76 at the time of service 
discharge examination conducted in November 1962, and his 
cardiovascular system was described as normal.  

There are no clinical records for the period from 1963 to 
1990.  The veteran's June 1998 VA examination reflects that 
the veteran quit working in 1993 as a result of 
cardiovascular disease, including coronary artery disease and 
coronary artery bypass grafting.  The veteran reported that 
he smoked cigarettes, beginning in service, until February 
1998.  

The medical evidence of record is devoid of any diagnosis, 
complaint, or report of history of diagnosis of nicotine 
dependence or cardiovascular disease in service, or within 
any applicable presumptive period.  The veteran has not 
identified any additional records which might serve to 
establish or suggest such evidence.  No competent 
professional has established that there was evidence of 
nicotine dependence or cardiovascular disease during service.  
The Board further notes that there is no medical evidence of 
record that establishes or suggests that the veteran has a 
current medical diagnosis of nicotine dependence.

As noted above, a claim that the veteran incurred nicotine 
dependence from use of tobacco products in service or 
cardiovascular disease secondary thereto does not state a 
claim for which compensation may be granted, as compensation 
for disorders related to use of tobacco products in service 
is prohibited, unless the disorder was actually manifested in 
service or during an applicable presumptive period.  The 
veteran's allegation that the claimed disorders were 
manifested during or proximate to service or are related to 
his active service cannot serve to well ground the claims 
because the veteran is not shown to be competent to make such 
allegations, as this requires competent medical evidence 
which indicates that the claim is plausible or possible.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  No such evidence has been submitted 
or identified.  

There is no medical evidence which establishes a well-
grounded claim that nicotine dependence or cardiovascular 
disorder was diagnosed during service or within any 
presumptive period, nor is there evidence of a current 
diagnosis of nicotine dependence.  Therefore, the Board 
concludes that the veteran's claims for service connection 
for nicotine dependence or cardiovascular disease are not 
well-grounded, and no further duty to assist the veteran to 
develop the facts to show that either of these claims falls 
within he exception specified in 38 U.S.C.A. § 1103(b) is 
required.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  The claims for service connection for nicotine 
dependence or cardiovascular disease based on use of tobacco 
products in service are governed by 38 U.S.C.A. § 1103(a), 
and service connection for those disorders is therefore 
precluded by law.  

ORDER


Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for cardiovascular disease 
secondary to nicotine dependence is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

